Citation Nr: 0818845	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  97 18-123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a general anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970, and from November 1990 to May 1991, in addition to 
verified and unverified periods of active duty for training.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found there was not new and material 
evidence to reopen the claim.  The Board reopened the claim 
and remanded it for further development in April 2003.  The 
Board remanded the claim again in October 2003 and August 
2004.  The appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the Board remanded this appeal for a new VA 
examination, based on the veteran's reports of pre-service 
treatment for nerves, nervousness at the time of induction in 
1968, treatment for nerves in 1969 and 1970, and the fact 
that the veteran filed a claim for a nervous disorder in July 
1970, less than one year after service.  At a VA examination 
in February 1971, a year and a week after discharge, the 
veteran was in fact diagnosed with chronic anxiety neurosis.  
At a March 2005 VA examination, the examiner mentioned some 
of the veteran's reports but not the February 1971 diagnosis.  
The examiner opined that the veteran's anxiety disorder is 
not related to either period of service and was not 
aggravated in service.  A more complete examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).  This examination should discuss the 
veteran's credible reports of symptoms (see Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007)) and the February 
1971 diagnosis, which was only a year and a week after 
service.

Also in the August 2004 remand, the Board instructed the 
RO/AMC to attempt to obtain relevant pre-service treatment 
records from Unidad de Solved Publica, Ponce, Puerto Rico.  
The veteran was only sent a single request for a release for 
these records, which was a short paragraph in the middle of a 
long September 2004  notice letter.  Additional attempts to 
obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter asking him 
whether he was treated for a mental disorder 
prior to service, including treatment at 
Unidad de Solved Publica, Ponce, Puerto Rico.  
Ask the veteran to sign and return releases 
for any pre-service treatment he received.

2.  Any records identified by the veteran 
should be associated with the claims file.  
If these records cannot be obtained, then 
evidence of attempts to obtain them should be 
associated with the claims file.

3.  When the above development is completed 
and any available evidence identified by the 
appellant is obtained, the entire claims file 
must be made available to the VA examiner.  
Pertinent documents should be reviewed and 
discussed in the opinion, particularly the 
veteran's reports of pre-service treatment 
for nerves, nervousness at the time of 
induction in 1968, treatment for nerves in 
1969 and 1970, and the February 1971 
diagnosis of chronic anxiety neurosis.  The 
examiner should conduct a complete history 
and physical.

The examiner should offer an opinion as to 
whether any current psychiatric disability 
currently diagnosed was "at least as likely 
as not" incurred in or aggravated by 
service.  The examiner must provide 
commentary on how the current diagnosis is 
related to the post-1970 symptoms described 
by the veteran, and the 1971 VA diagnosis of 
chronic anxiety neurosis.  The examiner 
should comment on whether the anxiety 
disorder pre-existed service, and if so, 
whether it increased in severity during 
service.  If there was a measurable increase 
in severity, the examiner should opine as to 
whether the permanent increase in severity 
was "at least as likely as not" due to the 
natural progression of the disability.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

4.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

